Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-10 are pending.
	Claims 1-10 are examined on the merits.

Claim Interpretation
	In claim 1 the term substituted is interpreted to mean that one specific single nucleotide has been substituted for another, this may occur multiple times in a mutant type flowering-inducing protein.  This interpretation would not include frameshift mutations which cause of a different amino acid to be encoded for at position 85 of the mutant polypeptide.
	In claim 5 “a transformed plant or transformed plant cell” are interpreted to refer only to the plant or cell that was transformed and not to any progeny, offspring, or subsequent generations.  

Indefiniteness
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	The phrase “flowering-inducing gene” in claim 1 is indefinite because the scope of the claim is not clear.  Specifically, regulation of flowering is a complex process involving the production of an inflorescence meristem from the lateral margins of the shoot apical meristem which then produces the floral meristem and then the production of a flower from the floral meristem.  It is not clear which genes involved in this process are considered flowering inducing genes.  The ordinary artisan would understand that there are a class of canonical floral inducing genes which are generally transcription factors involved in regulating the gene regulatory networks that govern flowering.  The ordinary artisan would also understand that flowering is a process that integrates hormone signaling, transcription factor regulation, and the regulation of many biological processes including mitosis and eventually meiosis, this requires many genes some of which are required in order for flowering to occur.  It is unclear to the ordinary artisan whether a flowering inducing gene is any of the genes involved in flowering, a gene which is required for flowering to occur, or if it is one which causes early flowering when increased in concentration.  Therefore, because this term introduces more than one scope of the claims claim 1 is rejected as indefinite.  Claims 2-10 are rejected for depending on an indefinite claim and failing to limit the scope of the claims.  In order to ensure compact prosecution flowering-inducing gene is interpreted to mean any gene which is required for normal flowering.  
	The phrase “mutant-type” in claim 1 renders the claim indefinite.  The claim is indefinite because the phrase “mutant-type” introduces more than one scope of the claims.  The ordinary artisan would know that mutant alleles are those that have been created through the process of mutagenesis using a mutagen such as a bacterial T-DNA, a UV light, EMS, or a gene editing technique such as the 
	Claim 8 is indefinite because it is not clear what the mutant-type flowering-inducing gene is introduced into.  A person of ordinary skill in the art would understand that in the process of inducing flowering a flowering-inducing gene would be introduced into a vector or plasmid during cloning, may be again introduced into a binary vector for transformation, would be introduced to E. coli and Agrobacterium tumafaciens bacteria, and may eventually be introduced into a flower through floral dip, a leaf through Agrobacterium infiltration, a protoplast through plasmid transfection, a specific plastid, a root tissue.  The lack of a destination for the mutant-type flowering-inducing gene to be introduced into creates more than one scope of the claims.  Therefore, claim 8 is rejected as indefinite.  

Enablement
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 8-10 are drawn to a flowering induction method, comprising introducing the mutant-type flowering-inducing gene according to claim 1 (Claim 8), the method of claim 8 wherein the mutant-type gene of claim 1 is introduced to a plant from the Poaceae family (Claim 9), and the method of claim 8 wherein the mutant type flowering inducing gene is introduced to a plant belonging to the genus Saccharum, Erianthus, Sorghum, or Miscanthus.  The gene according to claim 1 encodes a polypeptide from Arabidopsis thaliana with 98.21 percent identity to flowering locus t from Arabidopsis thaliana (See alignment below) including many of the important loci, particularly Tyr-85 and His-87 which are found in both SEQ ID NO: 2 and are critical in the function of flowering locus t (FT) as a flowering inducing gene (Ho Ho, Figure 3; Ho Ho, Page 555, Column 1, Paragraph 2).  It was shown in FT that a substitution of Tyr-85 “largely inactivated FT”.  The ordinary artisan at the time of filing would not be able to make or use the invention to induce flowering because the mutant-type flowering-inducing gene could be present in a single copy and loss of function mutations are typically recessive which indicates that two copies of that allele would be required to lead to a phenotype (McClean, Paragraph 5).  Additionally, because the mutation at position 85 in a conserved amino acid in a highly related gene to a phenotype 


    PNG
    media_image1.png
    369
    816
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho Ho, Structural Features Determining Flower-Promoting Activity of Arabidopsis FLOWERING LOCUS T, The Plant Cell, February 2014.
	The claims are drawn to a mutant-type flowering-inducing gene encoding a protein comprising an amino acid sequence in which tyrosine corresponding to tyrosine at position 85 in the amino acid sequence of SEQ ID NO: 2 substituted by a different amino acid (Claim 1).  A transformed plant or transformed plant cell, wherein the mutant-type flowering-inducing gene according to claim 1 has been introduced thereinto (Claim 5).  A flowering induction method, comprising introducing the mutant-type flowering-inducing gene according to claim 1 (Claim 8).  
	With respect to claim 1, Ho Ho discloses a mutant-type flowering-inducing gene (Flowering Locus T) encoding a protein comprising an amino acid sequence where the tyrosine at position 85 is substituted by alanine, Tryptophan, and Histidine (Ho Ho, Page 555, Figure 3; Ho Ho, Page 555, Column 2, Paragraph 1).
	With respect to claim 5, Ho Ho discloses all of the limitations of claim 1.  See above.  Additionally, Ho Ho discloses Arabidopsis thaliana plants transformed with the mutant gene of claim 1 (Ho Ho, Supplemental Data, Supplemental Table 2).
	With respect to claim 8, Ho Ho discloses all of the limitations of claim 1.  See above.  Additionally, Ho Ho discloses a method for inducing flowering in Arabidopsis thaliana.  Specifically, Ho Ho teaches complementing null mutants in FT with mutants containing FT genes that encode for proteins with the following mutations Y85H, Y85A, Y85W, and Y85E.  Particularly, Y85W had partial FT activity which lead to the induction of flower (Ho Ho, Methods, Paragraph 4; Ho Ho, Supplemental Information, Supplemental Table 2).  
Therefore, claims 1, 5 and 8 are rejected as being anticipated by Ho Ho.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ho Ho, Structural Features Determining Flower-Promoting Activity of Arabidopsis FLOWERING LOCUS T, The Plant Cell, February 2014 in view of Brower-Toland, Compositions and Methods for Altering Flowering and Plant Architecture to Improve Yield Potential, 15/131,987, October 20, 2016 and in further view of Hong, Molecular Engineering of a Floral Inducer for Crop Improvement, 13/564,936, August 2, 2012.
th amino acid in the amino acid sequence of SEQ ID NO: 4 is asparagine (Claim 3).  The mutant-type flowering-inducing gene according to claim 1, which encodes the following protein (c) or (d): (c) a protein comprising the amino acid sequence of SEQ ID NO: 6; or (d) a protein having ability to induce flowering, comprising an amino acid sequence having 90% or more identity to the amino acid sequence of SEQ ID NO: 6, wherein an amino acid corresponding to the 87th amino acid in the amino acid sequence of SEQ ID NO: 6 is asparagine (Claim 4).  A transformed plant or transformed plant cell, wherein the mutant-type flowering-inducing gene according to claim 1 has been introduced thereinto (Claim 5).  The transformed plant or transformed plant cell according to claim 5, which belongs to the family Poaceae (Claim 6).  The transformed plant or transformed plant cell according to claim 5, which belongs to the genus Saccharum, Erianthus, Sorghum, or Miscanthus (Claim 7).  A flowering induction method, comprising introducing the mutant-type flowering-inducing gene according to claim 1 (Claim 8).  The flowering induction method according to claim 8, which comprises introducing the mutant-type flowering-inducing gene into a plant belonging to the family Poaceae (Claim 9).  The flowering induction method according to claim 8, which comprises introducing the mutant-type flowering-inducing gene into a plant belonging to the genus Saccharum, Erianthus, Sorghum, or Miscanthus (Claim 10).  

	With respect to claim 2, Ho Ho teaches all of the limitations described in claim 1 above.  
	With respect to claim 3, Ho Ho teaches all of the limitations described in claim 1 above.  
	With respect to claim 4, Ho Ho teaches all of the limitations described in claim 1 above.  
	With respect to claim 5, Ho Ho teaches all of the limitations described in claim 1 above.  Additionally, Ho Ho teaches plants transformed with the mutant gene of claim 1 (Ho Ho, Supplemental Data, Supplemental Table 2).
	With respect to claim 6, Ho Ho teaches all of the limitations described in claim 5 above.  
	With respect to claim 7, Ho Ho teaches all of the limitations described in claim 5 above.  
	With respect to claim 8, Ho Ho teaches a method for inducing flowering in Arabidopsis thaliana.  Specifically, Ho Ho teaches complementing null mutants in FT with mutants containing FT genes that encode for proteins with the following mutations Y85H, Y85A, Y85W, and Y85E (Ho Ho, Supplemental Data, Supplemental Table 2; Ho Ho, Methods, Paragraph 4).  Particularly, Y85W had partial FT activity which lead to the induction of flower.  
	With respect to claim 9, Ho Ho teaches all of the limitations described in claim 8 above.
	With respect to claim 10, Ho Ho teaches all of the limitations described in claim 8 above.  
With respect to claims 1-10 Ho Ho does not teach, a sequence of SEQ ID NO: 2, a Y85N substitution, a H87N, a transformed Poaceae plant, a transformed Saccharum, Erianthus, Sorghum, or Miscanthus plant, a flowering induction method in a Poaceae or Saccharum, Erianthus, Sorghum, or Miscanthus plant.  

With respect to claims 1-10, Hong, teaches a plant comprising a modified Flowering Locus (FT) polynucleotide (Hong, Page 1, Abstract).  Specifically, Hong teaches a modified plant comprising and expressing a modified Flowering Locus T (FT) polynucleotide (Hong, Column 109, Claim 1) wherein the plant is sorghum (Hong, Column 110, Claim 8).
	It would have been obvious to a person of ordinary skill in the art at the time of filing to modify protein, plant, and method of Ho Ho to modify the protein of Brower-Toland and to transform a sorghum plant as described in Hong.  This would have been obvious because the amino acid sequence of flowering locus t of Ho Ho has greater than 98% identity to SEQ ID NO: 2 of the instant application and the two polypeptides share the same amino acids at positions 85 and 87.  It would also have been obvious to transform sorghum as shown in Hong because SEQ ID NO: 2 of the instant application shares such high sequence identity with FT it is likely to be considered a FT gene and also very likely a regulator of flowering and it would be obvious to try this sequence in order to more finely regulate the flowering time of sorghum as done in Hong.  It would also have been obvious to modify SEQ ID NO: 2 to induce an Y85N substitution because as shown in Ho Ho the substitution of different amino acids into this important locus near the active site of FT the presence of different amino acids has the ability to differently affect the activity of the mutant gene.  Ho Ho substituted Y85H, Y85A, Y85W, and Y85E but have not substituted a polar amino acid for the Tyrosine at position 85, this would likely result in a different amount of activity of the mutant protein which would allow the ordinary artisan to regulate flowering time with higher resolution.  Finally, it would have been obvious to the ordinary artisan to generate H87N mutation at position 87 of SEQ ID NO: 2, this sequence would have 98.8% identity to SEQ ID NO: 6 and would mutate a highly conserved amino acid in flowering locus t and similar genes that 

Conclusion
Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        

/WEIHUA FAN/Primary Examiner, Art Unit 1663